Citation Nr: 0104724	
Decision Date: 02/15/01    Archive Date: 02/20/01

DOCKET NO.  99-24 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to restoration of a 100 percent schedular rating 
for schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The appellant served on active duty from January 1989 to 
August 1989.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 1998 rating action 
of the St. Petersburg, Florida Regional Office (RO) of the 
Department of Veterans Affairs (VA) which determined that the 
appellant, who was then in receipt of a 100 percent 
evaluation for schizophrenia, had demonstrated evidence of 
improvement and no longer met the requirements for a 100 
percent rating.  The RO therefore reduced the rating to 70 
percent, effective from April 1, 1998.

The Board notes that on a hearing checklist dated February 1, 
2000, the appellant indicated that he waived his right to an 
in-person hearing and requested a video hearing at the RO.  
He also indicated that he wanted a hearing before the Board 
in Washington, D.C.  Subsequently, he failed to report for 
the video hearing, and submitted a second checklist in June 
2000 declining the video hearing, and requesting a Travel 
Board Hearing.  Further clarification would normally be 
required regarding these conflicting requests.  However, in 
light of the favorable decision herein, there is no 
indication that the Board's determination on appeal will 
prejudice the appellant's procedural due process rights.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Barnett v. Brown, 8 
Vet. App. 1 (1995).


FINDINGS OF FACT

1.  The provisions of 38 C.F.R. § 3.343(a) or 38 C.F.R. 
§ 3.344 were not considered and applied and the clinical 
evidence of record at the time of the January 1998 rating 
action fails to demonstrate sustained material improvement in 
the appellant's schizophrenia under the ordinary conditions 
of life.

2.  The RO's January 1998 rating action reducing the 
disability evaluation for the appellant's schizophrenia from 
100 percent to 70 percent was void ab initio as not in 
accordance with the law.  


CONCLUSION OF LAW

The reduction of the 100 percent evaluation for the service-
connected schizophrenia disability, effective from April 1, 
1998, was improper.  38 U.S.C.A. § 1155 (West 1991); Veterans 
Claims Assistance Act of 2000 (Nov. 9, 2000; 114 Stat. 2096), 
Pub. L. No. 106-475 (2000) (to be codified at 38 U.S.C.A. 
§§ 5102-7); 38 C.F.R. §§ 3.105(e), 3.343(a), 3.344(a) (c), 
4.3, 4.7, Part 4, Diagnostic Code 9203 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA regulations provide that where reduction in evaluation of 
a service-connected disability is considered warranted and 
the lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, 
a rating proposing the reduction or discontinuance is to be 
prepared setting forth all material facts and reasons.  38 
C.F.R. § 3.105(e)

Rating agencies will handle cases affected by change of 
medical findings or diagnosis so as to produce the greatest 
degree of stability of disability evaluations consistent with 
the laws and VA regulations governing disability compensation 
and pension.  It is essential that the entire record of 
examinations and the recent examination is full and complete, 
including all special examinations indicated as a result of 
general examination and the entire case history.  
Examinations less full and complete than those on which 
payments were authorized or continued will not be used as a 
basis of reduction.  Ratings on account of diseases subject 
to temporary or episodic improvement, e.g., manic depressive 
or other psychotic reaction, epilepsy, bronchial asthma, 
gastric or duodenal ulcer, many skin diseases, etc., will not 
be reduced on any one examination, except in those instances 
where all the evidence of record clearly warrants the 
conclusion that sustained improvement has been demonstrated.  
Moreover, though material improvement in the physical or 
mental condition is clearly reflected, the rating agency will 
consider whether the evidence makes it reasonably certain 
that the improvement will be maintained under the ordinary 
conditions of life.  38 C.F.R. § 3.344(a).

The provisions above apply to ratings which have continued 
for long periods at the same level (5 years or more).  They 
do not apply to disabilities which have not become stabilized 
and are likely to improve.  Re-examinations disclosing 
improvement, physical or mental, in these disabilities will 
warrant reduction in rating.  38 C.F.R. § 3.344(c).

Total disability ratings, when warranted by the severity of 
the condition and not granted purely because of hospital, 
surgical, or home treatment, will not be reduced, in the 
absence of clear error, without examination showing material 
improvement in physical or mental condition.  A finding of 
material improvement must be made in conjunction with all the 
facts of record, and consideration must be given particularly 
to whether the attained improvement occurred under the 
ordinary conditions of life.  38 C.F.R. § 3.343(a).

Additionally, where a veteran's schedular rating has been 
both continuous and stable for five years or more, the rating 
may be reduced only if the examination upon which the 
reduction is based is at least as full and complete as that 
used to establish the higher evaluation, and only if there is 
sustained material improvement in the disability.  38 C.F.R. 
§ 3.344.

In December 1991, a 100 percent evaluation for schizophrenia 
was in order if there were active psychotic manifestations of 
such extent, severity, depth, persistence or bizarreness as 
to produce total social and industrial inadaptability.  
38 C.F.R. § 4.132, Diagnostic Code 9203 (1991).

Since then the regulations governing the rating of 
schizophrenia were amended, in 1997, and it now provides for 
a 100 percent evaluation if there is evidence of total 
occupational and social impairment due to such symptoms as: 
gross impairment of thought processes or communication; 
persistent hallucinations or delusions; grossly inappropriate 
behavior; persistent danger of harming self or others; 
intermittent inability to perform activities of daily living 
including maintaining minimal personal hygiene; 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130 (2000).

In the present case, the appellant's sole service connected 
disorder is and has been schizophrenia.  A March 1990 rating 
action awarded the appellant a 30 percent disability rating 
for schizophrenia, paranoid type.  The effective date was 
established as December 1, 1989.  By a subsequent rating 
action issued in August 1990, the effective date was changed 
to August 31, 1989, the day after separation from service.

The Board, in December 1991, granted an increased rating to 
100 percent for the appellant's paranoid schizophrenia.  This 
was implemented by the rating action of January 1992.  The 
effective date assigned was February 27, 1991.

In a subsequent rating action issued in January 1998, the RO 
reduced the rating to 70 percent.  The reduction became 
effective on April 1, 1998.

At the time of the rating reduction, a 100 percent rating had 
continuously been in effect since February 27, 1991, a period 
just over 7 years.  Hence, the provisions of 38 C.F.R. 
§§ 3.343 and 3.344 are for application.  In essence, the 
provisions of 38 C.F.R. §§ 3.343 and 3.344, when read 
together, provide that a total disability rating that has 
existed for five years or more may not be reduced on any one 
examination, unless all the evidence of record establishes 
that a claimant's condition has undergone sustained material 
improvement.

The rating decision of January 1998, which reduced the 
appellant's rating from 100 percent to 70 percent, was based 
upon a single July 1997 VA examination.  That rating decision 
did not acknowledge any other examination finding, or 
outpatient treatment.  In fact, the bulk of the rating 
decision itself consists of a simple restatement of the July 
1997 examination report.  From that single examination 
report, the RO found evidence of improvement and a reduced 
evaluation was assigned.  Significantly, however, as 
prescribed by 38 C.F.R. §§ 3.343 and 3.344, a total 
disability rating cannot be reduced on the basis of a single 
examination unless all the evidence of record establishes 
that a claimant's condition has undergone sustained material 
improvement.  In assessing such improvement, consideration 
must be given to whether the veteran attained improvement 
under the "ordinary conditions of life, i.e., while working 
or actively seeking work."  38 C.F.R. § 3.343(a).  The RO's 
decision simply did not meet these regulatory requirements.  
The Board notes that the Court of Veterans Appeals (the 
Court) held in Dofflemeyer v. Derwinski, 2 Vet. App. 277, 282 
(1992) that the failure to consider and apply either the 
provisions of 38 C.F.R. § 3.343(a) or 38 C.F.R. § 3.344, if 
applicable, renders a rating decision void ab initio.

Indeed, the record before the RO in 1998 showed that the 
appellant's overall condition had not significantly changed 
since the December 1991 Board decision granting a 100 percent 
rating.  The prior VA examinations in April 1993 and August 
1995 assigned the same GAF of 60 as the July 1997 
examination, but noted a rather poor prognosis "because of 
the early onset of the illness and the existence of learning 
disability," and "the patient's rather meager hold on 
reality."  Moreover, he was apparently not able to work 
since at least 1992 because of his disorder.  The VA examiner 
in July 1997 appears to have been provided a medical history 
by the appellant.  Reviewing the examination report, it 
appears that the medical record and claims file was not 
provided to the examiner for review.  In any event, no 
statement is made by the examiner that he reviewed the 
appellant's claims file and medical history, or considered 
any other evidence in conjunction with his examination.  

As the RO failed to apply the provisions of 38 C.F.R. 
§§ 3.343 and 3.344 in its reduction of the appellant's 
disability evaluation for chronic paranoid schizophrenia from 
100 percent to 70 percent, the Board finds that the January 
1998 rating decision was void ab initio as not in accordance 
with the law, and thus the Board has no legal option but to 
restore the 100 percent schedular rating.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.343(a), 3.344(a)(c).


ORDER

Restoration of the 100 percent rating for schizophrenia is 
granted, effective from April 1, 1998.


		
	M. HANNAN
	Acting Member, Board of Veterans' Appeals

 



